PER CURIAM.
This cause was submitted to the court on the record and the briefs without oral argument. An examination of the record discloses that the order sought to be reviewed is not a final order or judgment from which an appeal lies. The order appealed, in a law action, inter alia, contained the following:
“ * * * the Motion to Dismiss Plaintiff’s Amended Complaint as to the Defendant, Ephraim Collins, is hereby granted.”
Inasmuch as this order does not pertain to venue or jurisdiction over the person, it is not reviewable by interlocutory appeal. Rule 4.2, Florida Appellate Rules, 31 F.S.A. Consequently, the appeal is dismissed without prejudice to the appellant to obtain a final order or judgment from which an appeal might lie.
Appeal dismissed.
HORTON, C. J., CARROLL, CHAS., J., and MILLEDGE, STANLEY, Associate Judge, concur.